NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 24 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-10168

              Plaintiff - Appellee,              D.C. No. 2:10-cr-00203-JAD-
                                                 GWF-1
  v.

KI CHONG YOO,                                    MEMORANDUM*

              Defendant - Appellant.


                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                            Submitted March 13, 2015**
                             San Francisco, California

Before: WALLACE, M. SMITH, and WATFORD, Circuit Judges.

       Ki Chong Yoo, a native of South Korea, pled guilty to numerous charges

stemming from a conspiracy to commit Travel in Interstate Commerce in Aid of

Racketeering by traveling from California to Nevada to rob a family. In exchange


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for pleading guilty, Yoo received a ten-year prison sentence, and waived his right

to appeal the sentence imposed. Yoo subsequently filed a motion to dismiss his

counsel, which the court granted, and to withdraw his plea agreement, which the

court denied. The court sentenced Yoo to ten years in prison. Yoo appeals, arguing

that inaccurate translations and cultural differences rendered his guilty plea invalid,

and deprived him of his constitutional right to counsel. We affirm.

      The “circumstances surrounding the signing and entry of [Yoo’s] plea

agreement” indicate that Yoo knowingly and voluntarily waived his right to appeal

the denial of his motion withdrawing his guilty plea. United States v. Anglin, 215
F.3d 1064, 1066 (9th Cir. 2000); United States v. Rahman, 642 F.3d 1257, 1259

(9th Cir. 2011). Yoo’s statements made “during a guilty plea hearing carry a strong

presumption of veracity in subsequent proceedings attacking the plea.” United

States v. Ross, 511 F.3d 1233, 1236 (9th Cir. 2008).

      In signing his plea agreement, Yoo acknowledged that no one had made any

threats or promises to him, or had forced him to plead guilty. When asked if he was

pleading guilty “because of any coercion or fear of any co-defendants,” Yoo

replied, “No, there’s nothing like that.” The court repeatedly advised Yoo that it

was entirely his choice whether to accept the plea agreement or go to trial, and

gave Yoo numerous chances to either “go forward with the plea agreement,” or “go


                                          2
to trial.” Yoo stated, “I will follow the agreement.” The court asked Yoo several

times whether he understood his options and the terms of the plea agreement. Yoo

asked for clarification when he did not understand, and agreed with the court’s

statement that he was “willing to accept the binding Plea Agreement and . . .

sentence of 120 months.”

      The record does not support Yoo’s contention that his plea agreement was

accepted unknowingly or involuntarily.

AFFIRMED.




                                         3